DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura (US 5,547,202) in view of Amaitis et al (US 2007/0060358).
Re claims 1 and 13, Tsumura discloses a system comprising:	a processor and memory (fig. 3, 33 and 34, 35) storing a plurality of instructions causing the processor to:	associate a task with a first electronic gaming machine, the task being requested by an unidentified player at the first electronic gaming machine (col. 13:43-64, a new player access a terminal and requests permission to participate in a game and is registered and given an identification number), and	responsive to an occurrence of a termination event at the first electronic gaming machine prior to a completion of the task (10:5-15, the player presses the suspension key which suspends the game before completion):	disassociate the task from being associated with the first electronic gaming machine (10:14-15, the game is terminated when the suspension key is pressed, therefore disassociating that game session from the electronic gaming machine),	cause an identification of the task to become available to the unidentified player (10:14-15, a password is generated which represents the progress of the game for the player, allowing the player to resume the game at any other gaming machine with said password), and	responsive to the unidentified player associating the identification of the task with a second electronic gaming machine, associate the task with the second electronic gaming machine (10:23-30, the player is free to input the aforementioned password into a different game machine and start the game from the point at which it was previously terminated).	However, Tsumura is silent on the task being distinct from any game played at the first electronic gaming machine. Amaitis teaches a gaming system wherein users can make food and beverage purchases at a first device, then have their order delivered to the correct location even if the user relocates after placing the order ([0059]). Food and beverage orders are considered distinct from games played at the electronic gaming machine.	As Tsumura has already taught the concept of pausing a task at a gaming machine and resuming said task at a different machine even if the player is unidentified, it would have been obvious to also allow players to place service orders at one machine and have it completed elsewhere as taught by Amaitis in order to give players freedom to travel about the casino as desired without worrying about service orders or gaming sessions to be disrupted.
Re claims 4 and 16, Tsumura discloses the identification of the task comprises a machine readable code (a password that is readable by humans is considered a machine readable code, also since Tsumura discloses the gaming machines assigning password, the password must inherently be machine readable otherwise the gaming machine would not be able to accurately parse the password to give to the player) and the association of the identification of the task with the second electronic gaming machine comprises a reading of the machine readable code by the second electronic gaming machine (10:23-30).
Re claims 7 and 19, Tsumura discloses an output device of the second electronic gaming machine outputting an indication of the task being associated with the second electronic gaming machine (see the above rejections, by inputting the password into a different gaming machine, the player is able to continue playing the game at that gaming machine, therefore the task is associated with that machine).
Re claims 8 and 20, see the rejection to claim 1 above.

Claim(s) 2-3, 5-6, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura in view of Amaitis as applied to claims 1, 9, and 13 above, and further in view of Walker et al (US 2005/0192086).
Re claims 2 and 14, while Tsumura has disclosed disassociating and associating a task with different gaming machines in the rejections above, Tsumura is silent on the identification of the task comprising a physical ticket and the association of the identification of the task with the second electronic gaming machine comprises a receipt of the physical ticket by the second electronic gaming machine.	Walker teaches a gaming system wherein a player can begin a gaming session via their cashless gaming receipt by inserting it into the machine (par. [0057]). The game session can be terminated by cashing out, or be continued at a plurality of game machines that have common access to the player database by again utilizing the player’s cashless gaming ticket ([0185]).	It would have been obvious to provide the alternative of a physical item to be inserted and removed from gaming machines to terminate and continue gaming sessions as taught by Walker in the gaming system of Tsumura in order to enable players to easily continue their gaming session without needing to remember passwords, preventing forgotten passwords which would prevent players from continuing their session.
Re claims 3 and 15, Walker teaches the physical ticket being associated with a monetary value based on a credit balance when the termination event occurred ([0057], the termination event can be a cash out, therefore the cashless gaming receipt will represent the credit balance of the player when the termination event occurred).
Re claims 5 and 17, Tsumura discloses portable readable medium (e.g. floppy disks), but is silent on the task and identification of the second electronic gaming machine being displayed on a display device of a mobile device. Walker teaches the gaming device used to terminate and continue gaming sessions being a portable handheld gaming device ([0090] and [0111]). By allowing the player to use a portable handheld gaming device, or a personal computing device, the player is given the freedom to play and/or continue gaming sessions with portable convenience.
Re claims 6 and 18, Walker teaches the mobile device comprises a gaming establishment mobile client ([0090], since the portable handheld gaming device is able to play casino games, it therefore is considered a mobile client of the casino).

Claim(s) 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura in view of Amaitis as applied to claims 1, 9, and 13 above, and further in view of Davis et al (US 2010/0120506).
Re claims 9-10, see the rejection to claim 1. While Tsumura teaches much of the limitations of claim 9, Tsumura does not explicitly disclose causing a modification of the second electronic gaming machine based on tracked activity occurring at the first electronic gaming machine. Tsumura does disclose continuing a gaming session from a first machine to a second.	Davis teaches a game wherein when a bonus mode is triggered, the next two plays of the game are offered with a paytable having a 180% average expected payback ([0124]). As such, a combined system of Tsumura and Davis would result in a player playing the first game at a first gaming machine, triggering a bonus mode, and resuming the gaming session at a second gaming machine now with a higher expected average payback.	It would have been obvious to implement modified games with higher average expected payback percentages based on earlier activity as taught by Davis in the game of Tsumura in order to incentivize players to continue playing the game and earn higher average expected paybacks, while also enabling this bonus to carry over into any gaming machine should the player wish to relocate for any reason.
Re claim 12, Tsumura discloses the identification of the task comprises a machine readable code (a password that is readable by humans is considered a machine readable code, also since Tsumura discloses the gaming machines assigning password, the password must inherently be machine readable otherwise the gaming machine would not be able to accurately parse the password to give to the player) and the association of the identification of the task with the second electronic gaming machine comprises a reading of the machine readable code by the second electronic gaming machine (10:23-30).


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumura in view of Davis as applied to claim 9 above, and further in view of Walker et al.
Re claim 11, while Tsumura has disclosed disassociating and associating a task with different gaming machines in the rejections above, Tsumura is silent on the identification of the task comprising a physical ticket and the association of the identification of the task with the second electronic gaming machine comprises a receipt of the physical ticket by the second electronic gaming machine.	Walker teaches a gaming system wherein a player can begin a gaming session via their cashless gaming receipt by inserting it into the machine (par. [0057]). The game session can be terminated by cashing out, or be continued at a plurality of game machines that have common access to the player database by again utilizing the player’s cashless gaming ticket ([0185]).	It would have been obvious to provide the alternative of a physical item to be inserted and removed from gaming machines to terminate and continue gaming sessions as taught by Walker in the gaming system of Tsumura in order to enable players to easily continue their gaming session without needing to remember passwords, preventing forgotten passwords which would prevent players from continuing their session.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amaitis, which was previously cited to teach claims 8 and 20, are now considered to teach amended claims 1, 9, and 13, as Amaitis discloses players being able to make food and beverage orders at one machine and have the order delivered at a different machine. Such food and beverage orders are distinct from gaming tasks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715